DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   JOSE G. JIMINEZ-RODRIGUEZ,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-1777

                           [August 12, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Okeechobee County; Michael J.
McNicholas, Judge; L.T. Case No. 472010CF000561A.

   Jose G. Jiminez-Rodriguez, Miami, for appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, FORST and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.